Exhibit 10.1
NOTICE: YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE TERMS, CONDITIONS AND
EFFECT OF THIS AGREEMENT OF SETTLEMENT AND RELEASE. THEREFORE, PLEASE CONSIDER
IT FOR AT LEAST TWENTY-ONE (21) DAYS BEFORE SIGNING IT. YOU ARE ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE YOU SIGN THIS GENERAL RELEASE.
AGREEMENT OF SETTLEMENT AND RELEASE
     This Agreement of Settlement and Release (“Agreement”) is effective this
1st day of July, 2008, by and between Richard P. Elliott for himself and any and
all of his heirs, successors, assigns, agents, representatives, attorneys and
all other affiliated and related individuals (collectively referred to as
“EMPLOYEE”) and Park-Ohio Industries, Inc., a subsidiary of Park-Ohio Holdings
Corp., individually (“PARK-OHIO”) and all of its affiliates, subsidiaries,
directors, officers, present, former and future shareholders, representatives,
employees, insurers, successors, agents, assigns, heirs, beneficiaries, personal
representatives, executors, administrators and any and all persons acting by,
through under or in concert with any of them (collectively referred to as
“EMPLOYER”).
     WHEREAS, EMPLOYEE and PARK-OHIO terminated their employment relationship on
July 1, 2008; and
     WHEREAS, EMPLOYEE desires to release EMPLOYER from any and all of
EMPLOYEE’S potential and existing claims and disputes against EMPLOYER, whether
known or unknown, as of the date of this Agreement; and
     WHEREAS, EMPLOYEE held a position of trust and responsibility as a key
employee of PARK-OHIO and has acquired substantial knowledge of the identity of
customers, suppliers, vendors, products, pricing plans, operations, procedures,
innovations, business relationships, development projects, plans and other
confidential information of EMPLOYER and the disclosure of such information in a
manner not authorized could severely damage the business of EMPLOYER; and
     WHEREAS, EMPLOYER has a substantial interest in protecting its investment
in its technology, operations and business activities, including the goodwill it
has established with its customers.
     NOW, THEREFORE, in consideration of the mutual covenants and promises
herein contained, and for good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged by the parties, EMPLOYEE and PARK-OHIO
hereby agree as follows:

1



--------------------------------------------------------------------------------



 



     1. EMPLOYEE does hereby fully and forever release and discharge EMPLOYER of
and from any and all claims, demands and complaints, whether in law or in
equity, civil or criminal, vested or contingent, before any federal, state,
local or private court, agency, arbitrator or other entity, whether for damages,
wages, separation pay, front pay, back pay, vacation pay, attorneys’ fees,
costs, expenses and/or any other relief or remedy arising from, based upon, or
in any way connected with or relating to EMPLOYEE’S employment and/or the
termination of his employment with PARK-OHIO during or after his employment with
PARK-OHIO, whether known or unknown, under any contract and/or federal, state or
local law, ordinance or regulation, including, but not limited to, laws or
regulations covering unemployment insurance benefits, workers’ compensation,
industrial accidents, the National Labor Relations Act, as amended (29 U.S.C.
§141 et seq. and 29 U.S.C. §151 et seq.), Title VII of the Civil Rights Act of
1964, and the Civil Rights Act of 1991 (42 U.S.C. §2000e et seq.), Sections 1981
through 1988 of Title 42 of the United States Code, the Employee Retirement
Income Security Act of 1974, as amended (29 U.S.C. §1001 et seq.), the
Immigration Reform and Control Act (8 U.S.C. §1101 et seq.), the Americans with
Disabilities Act of 1990 (42 U.S.C. §12101 et seq.), the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act
(29 U.S.C. §621 et seq.), the Fair Labor Standards Act, as amended (29 U.S.C.
§201 et seq.), the Occupational Safety and Health Act, as amended (29 U.S.C.
§651 et seq.), the Family and Medical Leave Act (29 U.S.C. §2601 et seq.),
Uniform Services Employment and Reemployment Rights Act (38 U.S.C. §4301 et
seq.), the Worker Adjustment and Retraining Notification Act of 1988 (29 U.S.C.
2101 et seq.), and the Sarbanes-Oxley Act (18 U.S.C. 651 et seq.). EMPLOYEE
further waives and releases any and all claims or demands arising under state or
local law (e.g., Ohio Revised Code § 4112 et seq., Ohio Revised Code §4113.52 et
seq., Ohio Revised Code §4123 et seq., Ohio Revised Code §4123.90 et seq., of
like or similar import), including but not limited to, any and all common law
claims including, but not limited to, breach of oral, express or implied
contract, promissory estoppel, wrongful discharge, violation of public policy,
and any and all claims of interference with lawful business relationships,
intentional and/or negligent infliction of emotional distress, loss of
consortium, any claims for personal injury, any claims for failing to obtain
employment with any other person or employer, and any other claims under any
other tort or contractual, common law or statutory theory that EMPLOYEE may have
which arise out of, or in any way relate, directly or

2



--------------------------------------------------------------------------------



 



indirectly, to any aspect of EMPLOYEE’S employment and subsequent termination
from employment with PARK-OHIO. EMPLOYEE further agrees that he has received,
without incident or interference, any and all rights and benefits under the
Family and Medical Leave Act and the Uniform Services Employment and
Reemployment Rights Act.
     2. EMPLOYEE recognizes and understands that by executing this Agreement,
EMPLOYEE shall be releasing EMPLOYER from any claims under the Age
Discrimination in Employment Act, 29 U.S.C. Section 621 et seq., as amended, by
reason of any matters or things arising out of, or in any way connected with,
directly or indirectly, any acts or omissions which would have occurred prior to
and including the effective date of this Agreement.
     3. In consideration of the terms and conditions of this Agreement and
subject to EMPLOYEE’s compliance with the terms and conditions of this Agreement
and that certain Non-Competition/Non-Disclosure/Non-Solicitation Agreement
(“Non-Competition Agreement”) PARK-OHIO hereby agrees to provide to EMPLOYEE the
payments and benefits described in the following subparagraphs (a) and (b):
          (a) PARK-OHIO agrees to pay to EMPLOYEE $300,000.00 as separation pay,
with all federal income, state income, Social Security/Medicare taxes, and any
other applicable taxes or deductions being withheld (the “Separation Pay”). The
Separation Pay will be paid in monthly installments for twelve (12) months in
accordance with PARK-OHIO’S regular monthly payroll frequency. The first payment
will be made at the first regular monthly payroll to occur following the date
that is fourteen (14) days after the receipt by PARK-OHIO of this Agreement
executed by EMPLOYEE (the “First Payment Date”). EMPLOYEE waives all rights to
interest on the severance amount under common law, O.R.C. §1343.03(a) or any
other law. EMPLOYEE agrees that PARK-OHIO has compensated EMPLOYEE for all hours
worked in accordance with federal and state wage and hour laws and that the
PARK-OHIO does not owe EMPLOYEE any unpaid wages.
          (b) Except as provided in this subparagraph (b) with respect to
medical insurance plan coverage, EMPLOYEE’S participation in all benefit plans
and programs provided by PARK-OHIO or any of its affiliates shall terminate on
July 1, 2008. Notwithstanding the foregoing cessation of benefits, EMPLOYEE and
his dependents (as defined in PARK-OHIO’S medical insurance plan) shall be
entitled to continue participation in PARK-OHIO’s medical, dental and related
healthcare insurance plans through the earlier of (i) the date EMPLOYEE becomes
eligible

3



--------------------------------------------------------------------------------



 



for any such coverage under another employer’s or any other medical plan or
(ii) June 30, 2009 (the “Medical Continuation Period”). During the Medical
Continuation Period, EMPLOYEE shall be responsible for paying the employee’s
portion of the medical insurance premium payments at the same rate that active
employee’s, who have elected the same level of coverage, pay. EMPLOYEE hereby
authorizes PARK-OHIO to deduct the employee medical premiums for the medical
insurance coverage period in equal installments from EMPLOYEE’s separation
payments hereunder. EMPLOYEE agrees that the coverage under the medical
insurance plan provided during the Medical Continuation Period shall count
against the medical insurance plan’s obligation to provide continuation coverage
pursuant to Part 6 of Subtitle B of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“COBRA”). EMPLOYEE acknowledges and agrees
that after June 30, 2009, EMPLOYEE shall only be entitled to purchase medical
insurance in accordance with and pursuant to the time limits permitted and
remaining under COBRA and EMPLOYEE shall be responsible for the payment of any
and all premiums required to continue the medical insurance coverage under
COBRA.
     4. All EMPLOYER owned property, including but not limited to hardware,
software, printers, phones, electronics, computers, keys, identification cards
and confidential and proprietary information, as well as open or closed
non-confidential business files and records, and credit cards concerning
EMPLOYER business whether held in paper, electronic or any other form, will be
returned promptly by EMPLOYEE.
     5. EMPLOYEE shall not access any network systems managed or used by
PARK-OHIO. EMPLOYEE will be permitted access to his PARK-OHIO email account for
the forty five (45) days following the effective date of this Agreement. In
further consideration of the payments to be made to EMPLOYEE hereunder, EMPLOYEE
agrees to make himself available, cooperate with and provide PARK-OHIO
reasonable assistance, as necessary, for the transition of EMPLOYEE’S
assignments, including but not limited to turning over all matters in which
EMPLOYEE was or is involved.
     6. EMPLOYEE acknowledges that he has not initiated a claim, lawsuit, charge
of discrimination or any other legal proceeding against EMPLOYER.
     7. EMPLOYEE agrees never to file or otherwise initiate a lawsuit or any
other legal proceeding, or seek damages against EMPLOYER regarding any claim
that is released in this Agreement. While EMPLOYEE acknowledges and understands
that by this Agreement he

4



--------------------------------------------------------------------------------



 



foregoes, among other things, any and all past and present rights to recover
money damages arising out of EMPLOYEE’S employment and termination, the parties
agree that this Agreement shall not preclude EMPLOYEE from filing any charge
with the EEOC or similar administrative agency or from any way participating in
any investigation, hearing, or proceeding of the EEOC. EMPLOYEE, however, agrees
to waive any relief from any such administrative agency. Notwithstanding the
foregoing, Agreement shall not affect EMPLOYEE’s right to receive unemployment
compensation. EMPLOYEE further represents that he will not encourage, solicit,
cooperate or participate in the investigation or prosecution of any action
against EMPLOYER (other than an investigation of an administrative agency
charge) unless EMPLOYEE is specifically subpoenaed to appear in such
proceedings. Finally, EMPLOYEE agrees that he will not encourage, solicit or
assist any former, current or future employee of EMPLOYER to pursue any claim(s)
against EMPLOYER and will not discuss in any way with any former, current or
future employees of EMPLOYER the pursuit of such claims.
     8. EMPLOYEE hereby acknowledges and agrees that in the event EMPLOYEE
breaches any term or condition of this Agreement or the Non-Competition
Agreement then PARK-OHIO shall be under no further obligation to pay EMPLOYEE
any amounts or benefits under this Agreement which remain unpaid at the time of
such breach. The foregoing shall be in addition to any other remedies PARK-OHIO
may otherwise have under the law.
     9. EMPLOYEE acknowledges that by entering into this Agreement, EMPLOYER
does not admit that it engaged in any wrongful or unlawful act or that it
violated any federal, state or local statute, law, ordinance or regulation.
EMPLOYEE further acknowledges that EMPLOYER specifically denies that it engaged
in any wrongful or unlawful acts and that it is entering into this Agreement
solely for the purpose of avoiding the time and expense involved in proceeding
with a lawsuit. This Agreement extends to all claims of every nature and kind
whatsoever, whether known or unknown, suspected or unsuspected, that exists or
might exist as of the date of this Agreement.
     10. EMPLOYEE agrees to keep the terms of this Agreement confidential.
EMPLOYEE further agrees that he will refrain from making any disparaging
statements about EMPLOYER, or EMPLOYER’S personnel.
     11. EMPLOYEE represents and acknowledges that in executing this Agreement,
he does not rely and has not relied upon any representations or statements made
by any other party hereto, or by any other party’s agents, representatives or
attorneys. Further, EMPLOYEE expressly waives

5



--------------------------------------------------------------------------------



 



his rights to any information which is not disclosed prior to the execution of
this Agreement.
     12. EMPLOYEE acknowledges that he was given at least twenty-one (21) days
in which to consider whether to execute this Agreement before being required to
make a decision. EMPLOYEE further acknowledges that he may revoke this Agreement
for a period of seven (7) calendar days from the date he executed the Agreement.
EMPLOYEE understands that if he exercises his right to revoke this Agreement,
the agreements reflected herein will no longer be in effect. Any notice of
revocation must be in writing and must be received by PARK-OHIO, Attention Legal
Department, at 6065 Parkland Boulevard, Cleveland, Ohio 44124 prior to the
expiration of the seven (7) calendar day revocation period.
     13. EMPLOYEE represents and warrants that he has neither made, nor suffered
to be made, any assignment or transfer of any right, claim, demand or cause of
action which is the subject of this Agreement and that EMPLOYEE is the sole and
absolute legal and equitable owner of all rights, claims, demands or causes of
action herein released.
     14. EMPLOYEE agrees to abide by and acknowledges the validity and
enforceability of the Non-Competition Agreement which EMPLOYEE executed, and
which is attached hereto and made a part hereof as Exhibit A. Should there be a
conflict between the terms of this Agreement and the Non-Competition Agreement
relating to subject matter of the Non-Competition Agreement, then the terms of
the Non-Competition Agreement shall prevail. 15. The parties hereto acknowledge
and agree that, in the event of default of EMPLOYEE’S obligations hereunder,
EMPLOYER would suffer irreparable injury and EMPLOYER shall be entitled to
immediate injunctive relief in addition to monetary damages, attorney fees and
costs.
     16. This Agreement, the Non-Competition Agreement attached as Exhibit A,
the Stock Option Agreements dated November 30, 2001, May 2, 2005 and April 12,
2007 and that certain letter agreement between EMPLOYER and EMPLOYEE dated
July 11, 2008 constitute the entire agreements between EMPLOYEE and EMPLOYER and
there are no other oral or written agreements between EMPLOYEE and EMPLOYER. No
waiver, modification or amendment of any terms, conditions or provisions of this
Agreement shall be valid or have any force or effect unless made in writing and
signed by the parties.
     17. The parties acknowledge that this Agreement shall be construed and
interpreted in accordance with the laws of the State of Ohio. The parties hereto
voluntarily consent and allow the

6



--------------------------------------------------------------------------------



 



courts of the State of Ohio to assume jurisdiction over any disputes and/or
controversies between the parties, arising out of or concerning this Agreement.
The parties agree that any litigation arising out of this Agreement or
concerning the rights and obligations hereunder shall be commenced and
maintained in the appropriate courts of the State of Ohio.
     18. The provisions of this Agreement are severable, and the invalidity of
any one or more of the provisions shall not affect or limit the enforceability
of the remaining provisions. Should any provision be held unenforceable for any
reason, the remaining provisions shall be enforced to the maximum extent
permitted by law. In addition, should a court of competent jurisdiction herein
find any provision of the Non-Competition Agreement null and void or
unenforceable, it is expressly agreed that EMPLOYER shall then be entitled to
the maximum relief allowable by law as to geography, duration and scope of
relief.
     19. Each payment and the provision of each benefit under this Agreement
will be considered a separate payment and not one of a series of payments for
purposes of Section 409A of the Internal Revenue Code (“Code”). It is intended
that this Plan comply with the provisions of Section 409A of the Code. This Plan
will be administered in a manner consistent with such intent. Notwithstanding
any other provision of this Agreement, PARK-OHIO shall not be obligated to
guarantee any particular tax result for EMPLOYEE with respect to any payment
provided to EMPLOYEE hereunder, and EMPLOYEE shall be responsible for any taxes
imposed on EMPLOYEE with respect to any such payment.
     20. EMPLOYEE represents and affirms under penalties of perjury that he
executes this Agreement knowingly and voluntarily, that he has been thoroughly
advised of his right to discuss all aspects of this Agreement with counsel prior
to executing this Agreement, that he understands the terms of this Agreement,
that he has had a reasonable time to consider this Agreement, that its terms
represent consideration in addition to anything of value to which he is already
entitled, and that his attorney has explained the terms of this Agreement to
him.

         
 
       
 
  /s/ Richard P. Elliott
 
EMPLOYEE    

7



--------------------------------------------------------------------------------



 



     SWORN TO BEFORE ME and subscribed in my presence this 17th day of July,
2008.

                  /s/ Linda Kold         Notary Public    
 
                Park-Ohio Industries, Inc.    
 
           
 
  By:   /s/ Robert D. Vilsack    
 
     
 
   
 
           
 
  Its:   Secretary and General Counsel    
 
     
 
   

8